PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KOJIMA et al.
Application No. 16/080,193
Filed: 27 Aug 2018
For: LEAD-ACID BATTERY
:
:
:	DECISION ON PETITION
:
:


This is a decision in response to the renewed petition filed June 11, 2021, to withdraw the holding of abandonment. 

The petition is again DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  This time period is not extendable.1

This application became abandoned November 6, 2020, for failure to timely file a proper and timely response to the Notice of Allowability (“Notice of Allowability”) mailed August 5, 2020, which required corrected drawings. The Notice of Allowability set a three (3) month period for reply.  On November 20, 2020, a Notice of Abandonment was mailed, stating that the application was abandoned in view of the failure of applicant to timely file corrected drawings because no drawings were received. On December 3, 2020, a petition to withdraw holding of abandonment was filed. On May 28, 2021, the Office of Data Management mailed a decision dismissing the petition.

Petitioner again asserts that the application is not abandoned because the requirement for the corrected drawings was made in error. Specifically petitioner states that the required corrected drawings were filed July 27, 2020, in response an interview with the examiner and prior to the mailing of the Notice of Allowability. Petitioner asserts that no response to the Notice of Allowability was required because the drawings were received before the Notice of Allowability was mailed.

Petitioners’ argument has been considered, but is not persuasive. 

It is undisputed that a Notice of Allowability was mailed on August 5, 2020. The Notice of Allowability stated:



The block next to Item 5 is checked, stating that corrected drawings must be submitted.

It is undisputed that no reply to the requirement for corrected drawings was filed in response to the mailing of the Notice of Allowability.

While it unfortunate that petitioner apparently assumed that no response was due to the Notice of Allowability mailed August 5, 2020, said assumption was to the detriment of petitioner, as a response was required. A reply to the Notice of Allowability mailed August 5, 2020 not having been timely filed, the application became abandoned as a matter of law for failure to timely file a proper reply. Further, the Examiner’s Amendment accompanying the Notice of Allowability states, in pertinent part, that “In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.” Corrected drawings were clearly required to be filed in response to the Notice of Allowability and no drawings were filed in response to the Notice of Allowability.

Petitioner’s assertion that no response was required because the drawing requirement on the Notice of Allowability was made in error is also not persuasive: if an applicant believes a requirement in an Office action or Notice is in error, applicant must nevertheless respond to that requirement to avoid abandonment. 

As such, the showing of record is that the application is abandoned for failure to timely respond to the Notice of Allowability mailed August 5, 2020.

Nevertheless, if applicant has evidence that a reply was in fact timely filed in response to the Notice of Allowability mailed August 5, 2020, evidence of such reply may be submitted with a renewed petition.

ALTERNATIVE VENUE

In the event petitioner is not able to provide the showing requested above, petitioner may consider filing a petition under 37 CFR 1.137(a) to revive the application.

37 CFR 1.137(a) provides that if the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this section to revive an abandoned application.

A grantable petition pursuant to this section must be accompanied by:

(1) The reply required to the outstanding Office action or notice, unless previously filed;

(2) The petition fee as set forth in § 1.17(m);



(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
Mail Stop Petition
Randolph Building
401 Dulany Street
Alexandria, VA 22314

A reply may also be filed via EFS-Web.

Telephone inquiries related to this decision should be directed to the undersigned at 571-272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Encl:		
PTO/SB/64 (12-20) PETITION FOR REVIVAL OF AN APPLICATION FOR PATENT ABANDONED UNINTENTIONALLY UNDER 37 CFR 1.137(a)




    
        
            
        
            
        
            
    

    
        1 37 CFR 1.181(f).